Appeal from a judgment of the Monroe County Court (Vincent M. Dinolfo, J.), rendered February 24, 2011. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by vacating the sentence and as modified the judgment is affirmed, and the matter is remitted to Monroe County Court for further proceedings in accordance with the same memorandum as in People v Adams ([appeal No. 1] 126 AD3d 1405 [2015]).
Present — Centra, J.P., Peradotto, Lindley and DeJoseph, JJ.